DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 16 June 2022 has been entered. Claims 1, 5, 19-22 and 28 have been amended. Claims 2-4, 6, 8, 10-13 and 15-17 have been cancelled. Claim 29 has been added. Therefore, claims 1, 5, 7, 9, 14 and 18-29 are presently pending in this application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation is: the limitation of "a receiving unit" having the generic placeholder of "unit" and the functional language of "receives a selection of one of a plurality of moisture release modes", as recited in lines 3-4 of claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 29, line 3 recites the limitation of “the other flow paths” which lacks proper antecedent basis. Line 4 recites the term “different” and it is unclear what each flow path is different from.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 18-21 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguro (JP 2017/116130 A) in view of Haran et al. (2011/0268605 A1) and Schneider (2016/0088931 A1).
Regarding claim 1, in figures 1-6 Yamaguro discloses a fine water discharge device (dehumidifying and humidifying device 1) of a human body which discharges fine water to the human body (the device 1 absorbs moisture droplets in ambient air via moisture absorbing and desorbing unit 10 and uses a fan 40 to blow moisture toward the head of the user, the moisture being small in size and therefore considered fine water, see fig. 2 and para. [0002]), the device 1 comprising: a plurality of fine water generating units (moisture absorbing and desorbing unit 10) each including a conductive polymer film (hygroscopic substance 11; the conductive polymer is shown to be a small thin layer and therefore considered a conductive polymer film, see fig. 6a and para. [0016] lines 9-10), the plurality of fine water generating units 10 are brought into a moisture absorption state in which moisture in air is absorbed in a conductive polymer film 11 due to a decrease in temperature (the fine water generating units 10 are brought into a moisture absorption state when the conductive polymer film’s 11 temperature is lowered, see para. [0016] lines 4-7 and para. [0033] lines 15-20) and a moisture release state in which the absorbed moisture is released from the conductive polymer film 11 as fine water due to an increase in temperature, the plurality of fine water generating units are disposed in parallel (the fine water generating units 10 are shown to be parallel to each other, in an up and down direction, see fig. 1; the fine water generating units 10 are brought into a moisture release state when the conductive polymer film’s 11 temperature is increased, see para. [0016] lines 4-7 and para. [0033] lines 15-20); a blowing unit that includes a fan (air blowing means 40, on the right-most side of the ventilation passage 30, is a fan, see fig. 1 and para. [0017] lines 1-13) which blows air so that air flows through the fine water generating units 10 (the blowing unit 40 blows air through a ventilation passage 30 where the fine water generating units 10 are located, see fig. 1 and para. [0017] lines 1-13); an electrifying portion (switches 21) which independently electrifies the plurality of fine water generating units 10 so that a temperature of each fine water generating unit 10 is changed depending on presence or absence of electrification (a control means 20 actuates the electrifying portion 21, which receives power from a DC power supply 22, to energize the conductive polymer film 11 of each fine water generating unit 10 to change the temperature of the conductive polymer film 11 of each fine water generating unit 10, see para. [0018] lines 1-10); and a control portion (control means 20) includes circuity (see fig. 1 and para. [0018] lines 13-17) which controls the electrifying portion 21 and the fan in a predetermined moisture release mode so that the plurality of fine water generating units 10 are individually switched between the moisture absorption state and the moisture release state in a predetermined order so that the discharge device continuously discharges the fine water by blowing air through the plurality of fine water generating units (the control portion 20 actuates the electrifying portion 21, to energize the plurality of fine water generating units 10 into a predetermined moisture release state, in a predetermined order where each of the fine water generating units 10 are brought into the moisture release state, the plurality of fine water generating units 10 discharging the fine water when the air flows out the right side of the ventilation passage 30, see fig. 1 and para. [0021]; the control portion 20 transmits a control signal to control the electrifying portion 21 in independently energize the fine water generating units 10 to be selectively switched between the moisture absorption state and moisture release state, the fine water absorbed by the conductive polymer film 11 being discharged in the moisture release state, during said moisture release state the plurality of fine water generating units 10 are controlled to release moisture while one of the fine water generating units 10 is switched back to the moisture absorbing state to absorb moisture before the moisture release state is completed, see para. [0018] lines 1-10 and para. [0019] lines 1-5).
Yamaguro discloses the plurality of fine water generating units 10 and the blowing unit 40 including a fan that is controlled to rotate to blow air in a forward direction to send fine water to the user, see para. [0017] lines 9-11, but lacks a detailed description of a plurality of blowing units that each include a fan, the plurality of blowing units being respectively disposed to correspond to each of the fine water generating units, the plurality of blowing units are configured to blow air so that air blown from the respective fans flows through a corresponding one of the fine water generating units. 
However, in figures 3A-4C Haran teaches that a plurality of blowing units 130 each includes a fan 135, the plurality of blowing units 130 configured to blow air so that air blow from the respective fans 135 flows through its respective unit 130 (each blowing unit 130 is shown to be arranged on a support unit 140, the left-most blowing unit 130 being shown to be parallel to the right-most blowing unit 130, and each blowing unit 130 includes its own reversible fan 135 at a location distal to a front of the blowing unit, see figs. 3B-3C and para. [0015]; the fan 135, when individually actuated by a control unit 110, blows air through the blowing unit 130 to dispense an aromatic substance to the user, see para. [0016], para. [0023] lines 2-19, and paras. [0049] and [0064]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have constructed additional fine water generating units of Yamaguro each having an individual reversible fan, to allow the user to selectively increase or decrease the amount of moisture provided by the plurality of fine water generating units, see para. [0023] lines 2-19 and para. [0049] of Haran, to allow more precise control of each of the plurality of fine water generating units and since the mere duplication of the essential working parts of a device involves only routine skill in the art, and since the device. MPEP 2144.04 VI. (B).
The modified Yamaguro device lacks a detailed description of the plurality of fine water generating units being disposed in parallel.
However, in figure 58 Schneider teaches that an aroma producing device 380 includes a plurality of blowers being disposed in parallel to provide a flow of air to the user (the device 380 includes blower vents 384 having underlying blowers which are disposed parallel to each other, see para. [0099]). Therefore, it would have been an obvious matter of design choice to modify the modified Yamaguro plurality of fine water generating units to be disposed in parallel, as taught by Schneider, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  
Regarding claim 18, the modified Yamaguro device discloses that the conductive polymer film is formed of a conductive polymer compound (the conductive polymer film 11 is formed of a conductive polymer, see fig. 6 and para. [0016] lines 9-10 of Yamaguro).
Regarding claim 19, the modified Yamaguro device discloses that the control portion performs a bidirectional rotation control for rotating the plurality of blowing units in forward direction and a reverse direction (the control portion 110 controls the plurality of fans 135, the fans 135 being reversible fans, to rotate in a forward and reverse direction, see fig. 3B-3C, para. [0023] lines 2-19 and para. [0064] of Haran).
Regarding claim 20, the modified Yamaguro device discloses that in the bidirectional rotation control, the plurality of blowing units are rotated in the reverse direction in a case where electrification to the electrifying portion is stopped and the plurality of blowing units are rotated in the forward direction in a case where the electrifying portion is electrified (the plurality of blowing units 40 with the reversible fans, as taught by Haran, are rotated in the reverse direction, in a case where electrification to the electrifying portion 21 is stopped, to allow the fine water generating units 10 to collect moisturized air, and is rotated in the forward direction, in a case where the electrifying portion 21 is electrified, to supply fine water to the user, see para. [0018] of Yamaguro, para. [0023] lines 2-19 and para. [0064] of Haran).
	Regarding claim 21, the modified Yamaguro device discloses a method for discharging fine water to the human body with the fine water discharge device, the fine water generating device including the plurality of fine water generating units having the conductive polymer film and being brought into the moisture absorption state and moisture release state (as disclosed by Yamaguro), the plurality of fine water generating units being disposed in parallel (as taught by Schneider), the plurality of fans each having a fan disposed respectively to correspond to a fine water generating unit of the plurality of fine water generating units (as taught by Hansen), the step of independently electrifying the plurality of fine water generating units with the electrifying portion (as disclosed by Yamaguro) and controlling the blowing and the independently electrifying in a predetermined moisture release mode in a predetermined order, where the discharge method continuously discharges the fine water by blowing air through the plurality of fine water generating units, with the controlling portion including the circuitry (as disclosed by Yamaguro) in the rejection of claim 1 above.
	Regarding claim 26, the modified Yamaguro method discloses the step of forming the conductive polymer film of a conductive polymer compound, as recited in the rejection of claim 18 above.
	Regarding claims 27-28, the modified Yamaguro method discloses the steps of the controlling performs a bidirectional rotation control in the blowing in a forward direction and a reverse direction and wherein in the bidirectional rotation control, air brows in one direction on the absence of electrification and air blows in the other direction on the presence of electrification, as recited in the rejection of claims 19-20 above.
	Regarding claim 29, the modified Yamaguro device discloses the plurality of blowing units are configured to blow air so that air blown from the respective fans flows along a flow path separate from the other flow paths such that a longitudinal direction of each flow path is different (each fine water generating unit, as disclosed by Yamaguro, is disposed in parallel with adjacent fine water generating units, as taught by Schneider, and includes its own respective blowing unit 130 and each blowing unit 130 of the plurality of blowing units 130 blow air so that air blown from each respective fans 135 flows along a flow path that is separate that is from flow paths of adjacent blowing units 130 such that a longitudinal direction of each flow path is different from an adjacent blowing unit 130, see fig. 58 of Schneider and figs. 3A-4C, paras. [0015]-[0016], para. [0023] lines 2-19 and paras. [0049] and [0064] of Haran).
Claims 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguro, Haran et al. and Schneider as applied to claims 1 and 21 above, and further in view of Staniforth et al. (2014/0210114 A1).
Regarding claim 5, the modified Yamaguro device discloses that the control portion controls the electrifying portion and the fans in a moisture release mode selected from a plurality of moisture release modes including the predetermined moisture release mode and a moisture release mode in which the plurality of fine water generating units are simultaneously brought into the moisture release state and discharge the fine water by blowing air (the control portion 20 controls the electrifying portion 21 and fans, as taught by Haran, in a moisture release mode, from a plurality of different moisture release modes, the control portion 20 operating the electrifying portion 21 to selectively and independently actuate the plurality of fine water generating units 10 in alternating states where selected fine water generating units 10 release moisture, see paras. [0025]-[0026] of Yamaguro; and further controls the electrifying portion 21 and fans, as taught by Haran, in a moisture release mode where all the fine water generating units 10 are simultaneously brought into the moisture release state to discharge the collected moisture as fine water by having the blowing unit blow air to the user, see para. [0024] lines 3-19 and para. [0025] of Yamaguro), but lacks a detailed description of a receiving unit which receives a selection of one of a plurality of moisture release modes.
However, in figure 22 Staniforth teaches that a device 10 includes a receiving unit 260 which receives a selection of one of a plurality of operating modes (the receiving unit 260 receives user input that is sent to a drive circuit 94 to control the device 10 in a selected operating mode, see paras. [0116] and [0118]-[0119]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Yamaguro device with a receiving unit, as taught by Staniforth, to allow the user to selectively control the device based on the user’s preference.
Regarding claim 22, the modified Yamaguro method discloses the steps of receiving a selection of one of a plurality of the moisture release modes, wherein the controlling controls the electrifying and the blowing in a moisture release mode selected from the plurality of moisture release modes including the predetermined moisture release mode and a moisture release mode in which the plurality of fine water generating units are simultaneously brought into the moisture release state and discharge the fine water by blowing air, as recited in the rejection of claim 5 above.
Claims 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguro, Haran et al. and Schneider as applied to claims 1 and 21 above, and further in view of Besik (4,952,283 A).
Regarding claim 7, the modified Yamaguro device discloses that the control portion controls the electrifying portion and the fans to simultaneously blow air in a state where electrification to the majority of the plurality of fine water generating units is stopped, before an operation in the moisture release mode ends (the control portion 20 controls the fans, as taught Haran, to blow air toward the user when the first three the fine water generating units 10, shown as fine water first moisture absorbing and desorbing unit 101, second moisture absorbing and desorbing unit 102 and third moisture absorbing and desorbing unit 104 are no longer energized by the electrifying portion 21 while the fourth moisture absorbing and desorbing unit 104 is energized by the electrifying portion 21 during the moisture release step while the electrifying portion 21 being controlled by the control portion 20 to maintain the moisture release state, see para. [0020] lines 1-10 and para. [0023] lines 18-23 of Yamaguro; the control portion 20 can control the electrifying portion 21 to discharge all absorbed moisture at once during the moisture release state by independently commanding the fine water generating units 10 to simultaneously release their absorbed moisture, see para. [0025] of Yamaguro), but lacks a detailed description of the blowing unit blowing air in a state where electrification to the plurality of fine water generating units is stopped before the operation in the moisture release mode ends.
However, in figure 1 Besik teaches that a fine water discharge device 1 includes a fine water generating unit 16 that is turned off while a blowing unit 3a is operated in a continuous mode (the fine water generating unit 16, which generates fine water 16 to supply to the user, is turned off while a controller 4 operates the blowing unit 3a in a continuous mode to supply a normal flow of air to the user, see col. 4 lines 30-32, col. 5 lines 18-23 and col. 7 lines 11-20). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Yamaguro control portion to stop the electrification to the plurality of fine water generating units before the operation in the moisture release mode ends as taught by Besik to continue to blow air to the user, during the moisture release mode, while allowing the fine water generating units to retain any remaining moisture they previously absorbed to provide an alternative massage effect to the user and to conserve energy by not activating the electrifying portion.
Regarding claim 23, the modified Yamaguro method discloses the steps of the controlling controls the electrifying and the blowing so as to blow air to the plurality of fine water generating units all at once under absence of the electrifying to the plurality of fine water generating units, before the moisture release mode ends, as recited in the rejection of claim 7 above.
Claims 9, 14 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguro, Haran et al. and Schneider as applied to claims 1 and 21 above, and further in view of Hansson et al. (2003/0150328 A1).
Regarding claim 9, the modified Yamaguro device discloses that the plurality of fine water generating units are disposed in parallel so that each of the fine water generating units discharge the fine water from the ventilation passage (the plurality of fine water generating units to be disposed in parallel, as taught by Schneider, so that each of the fine water generating units discharge the fine water from the ventilation passage, see fig. 58 of Schneider, fig. 1 and para. [0021] of Yamaguro), but lacks a detailed description of an arm which is turnably attached to a device main body and has a tip to which a head is attached and each of the fine water generating units discharges the fine water from the head.
	However, in figure 2 Hansson teaches that an arm F which is turnably attached to a device main body A/G/H and has a tip B to which a head C is attached and an air stream is discharged from the head C (the arm F has a tip B with an attached head C, the arm F being attached to and rotatably with the device main body A/G/H to allow the user to reposition the airstream to flow in a designated direction, see para. [0028]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Yamaguro device to be positioned on a head attached to a tip of an arm that is attached to and rotatable with a device main body, as taught by Hansson, to make the device more portable and allow the user to easily adjust the flow of fine water, see para. [0028] lines 1-3 of Hansson.
Regarding claim 14, the modified Yamaguro device discloses that the plurality of fine water generating units are symmetrically disposed in pair with respect to a center of the head (the plurality of fine water generating units 10 are symmetrically disposed in pairs with respect to a center of the ventilation passage 30, where the first and second moisture absorbing and desorbing units 101/102 comprise a first pair and the third and fourth moisture absorbing and desorbing units 103/104 comprise a second pair, see the annotated fig. 1 of Yamaguro above and para. [0018] lines 13-17 of Yamaguro; the plurality of fine water generating units are positioned within the head, as taught by Hansson, and are positioned with respect to a center of the head, and, as the plurality of fine water generating units are shown to be positioned with respect to a center of their housing structure, they are positioned with respect to a center of the head, see fig. 2 of Hansson), and the control portion controls the electrifying portion and the fans so that each pair of the fine water generating units is switched between the moisture absorption state and the moisture release state at the same timing to discharge the fine water by blowing air (the control portion 20 controls the electrifying portion 21 to energize each pair of the fine water generating units 10 from a moisture absorption state to a moisture release state simultaneously while actuating the fans, as taught by Hanson, to blow air through the fine water generating units 10 to discharge the fine water, see para. [0024] lines 1-19 and para. [0025] of Yamaguro).
Regarding claims 24-25, the modified Yamaguro method discloses the steps of turnably attaching a head to a device main body by an arm; and arranging the plurality of fine water generating units in parallel in the head so that each of the fine water generating units discharges the fine water from the head and wherein the arranging provides pairs of the plurality of fine water generating units symmetrically with respect to a center of the head; and the controlling controls the electrifying and the blowing so that each pair of the fine water generating units is switched between the moisture absorption state and the moisture release state at the same timing to discharge the fine water by blowing air, as recited in the rejection of claims 9 and 14 above.
Response to Arguments
Applicant's arguments filed 16 June 2022 have been fully considered but they are not persuasive. 
On page 9 lines 1-7 and lines 20-24, applicant argues “the applied art does not teach or render obvious a control portion includes circuitry which controls the electrifying portion and the fan of each blowing unit in a predetermined moisture release mode so that the plurality of fine water generating units are independently switched between the moisture absorption state and the moisture release state in a predetermined order so that the discharge device continuously discharges the fine water by blowing air through at least one of the plurality of fine water generating units, as recited in Claim 1” and “Yamaguro cannot avoid total moisture absorption state where all of the fine water generating units 10 are kept in the moisture absorption state. Otherwise, the fine water generated by the upstream unit is absorbed by the downstream unit. Due to the mandatory total moisture absorption state, generation of the fine water has to be interrupted in certain period in Yamaguro”.
	Yamaguro discloses that during the moisture release mode, the fine water generating unit 10 begins to be set to release moisture where upstream portions, on the left side of the unit 10, of the fine water generating unit 10 release moisture while downstream portions of the fine water generating unit 10, on the right side of the unit 10, absorbs moisture, the unit 10 changing upstream portions to being absorbing while maintaining downstream portions in the release state such that the fine water generating unit 10 constantly discharges fine water when air is blown through the fine water generating unit 10, see figs. 3b-3d and paras. [0021] and [0023] of Yamaguro. Yamaguro discloses a moisture absorption state as part of the control process of the discharge device where all of portions of the fine water generating units 10 are brought into a moisture absorption state prior to the moisture release mode, the moisture absorption state requiring total moisture absorption when initially controlling the discharge device, see fig. 3a para. [0020], however this does not during the above recited moisture release mode where the fine water generating units 10 are initially brought into the moisture release mode. Therefore, the rejections of claims 1 and 21 as recited above are maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785